J-S55038-17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,            :   IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                  Appellee               :
          v.                             :
                                         :
JAMONI T. ANDERSON,                      :
                                         :
                  Appellant              :   No. 2076 MDA 2016

           Appeal from the Judgment of Sentence August 2, 2016,
             in the Court of Common Pleas of Dauphin County,
            Criminal Division, at No(s): CP-22-CR-0001239-2015

BEFORE:        DUBOW, RANSOM, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                 FILED OCTOBER 04, 2017

      Jamoni T. Anderson (Appellant) appeals from his August 2, 2016

judgment of sentence of six to 20 years of incarceration imposed after a jury

convicted him of voluntary manslaughter. We affirm.

      The trial court offered the following summary of the facts underlying

Appellant’s conviction.

             On November 19, 2014, Maurice Geter (“[Decedent]”) was
      shot in Apricot Alley; he was pronounced dead at the hospital
      later that evening.     [Decedent], a drug dealer, had been
      involved in some sort of argument with Tamir Williams
      (“Williams”) and [Appellant], [who were] also drug dealers. It’s
      evident that multiple phone calls from [Decedent] to the phone
      that Williams [] carried played a part in his death. Though the
      testimony is contradictory, we do know that [Decedent] placed
      three phone calls to number owned by Eddie Pena (“Pena”).
      Pena had left his phone with Williams and Williams answered the
      calls from [Decedent]. Some sort of argument ensued during
      which [Decedent] insulted Williams, possibly because Williams
      stole a customer of [Decedent].




*Retired Senior Judge assigned to the Superior Court.
J-S55038-17


           Earlier that day, Kwane Cuff (“Cuff”) and [Decedent] were
     driving to a local mall to purchase a kit to help Cuff pass a drug
     test. Cuff drove the two in his Ford Explorer. During the trip,
     [Decedent] was trying to reach Pena in order to purchase drugs.
     Cuff heard [Decedent] get very angry with whomever [sic] had
     answered Pena’s phone (Cuff could tell it was not Pena).
     [Decedent] indicated that the person on the other end had called
     him a rat. The call ended and then [Decedent] called Pena’s
     number again and began to question whomever [sic] answered.
     [Decedent] had Cuff park on Regina Street and told the person
     on the other end, whom he described as “some nut ass young
     boy named Mere” where they were. During the third call,
     [Decedent] told the other person “you ain’t on Regina Street”
     and then instructed Cuff to drive away.            Cuff described
     [Decedent] as being angry throughout the calls and threatening
     the person on the phone.

            After leaving the mall, [Decedent] had Cuff take him to
     Jefferson Street. Cuff assumed they were going to fight whoever
     was on the phone, but [Decedent] just got out and walked up
     the street. During the course of the investigation Shaquan Jones
     (“Jones”) revealed that he had called [Decedent] a day or two
     prior to the shooting and let [Decedent] know that he had found
     a gun and it was for sale. Jones was unable to sell the gun that
     day, but on the day of [Decedent’s] death, [he] contacted
     [Jones] and asked to borrow the gun. [Decedent] came over to
     [Jones’s] house on Jefferson Street to borrow the gun and at
     trial, Jones indicated that [Decedent] did not seem nervous;
     however, his statement to police indicated that [Decedent]
     seemed nervous or frightened that day and that he was
     preparing. Jones recalled that the gun magazine was fully
     loaded with six bullets at the time.

           [Decedent] returned to Cuff’s car and showed Cuff the gun
     he had just borrowed - a .380. Cuff recalled seeing four bullets
     in the chamber when [Decedent] checked it. [Decedent] called
     [Pena’s] number again and told the person that he was on his
     way to his house now. Cuff drove [to Decedent’s] house and
     parked in the alley as directed by [Decedent]. They waited in
     the car for about 10 minutes when [Decedent] pointed out some
     people coming towards them on foot and jumped out of the car.
     [Decedent] yelled “What’s up?” to them and then the two men
     started shooting at [Decedent] and Cuff. Cuff had also jumped



                                   -2-
J-S55038-17


     out, but jumped back into the car when the shooting started.
     Cuff never saw or heard [Decedent] shoot his gun. After the
     shooting stopped, Cuff called for [Decedent] but ultimately found
     [Decedent] lying near the tires, shot. He rolled [Decedent] over
     and picked up the gun. Cuff did not know of any problems that
     [Decedent] might have had with either [Appellant] or co-
     defendant Williams.

            Raylynnd Aldridge (“Aldridge”) sold drugs to [Decedent],
     having met him through Pena, who also sold him drugs.
     Aldridge, [Appellant,] and Williams were all friends prior to this
     incident. Aldridge had been with Williams driving around the
     city, selling drugs and smoking. Earlier in the day, he had been
     with Pena, but he dropped Pena and a woman off at a hotel.
     Pena left his phone in the car for Aldridge to use to sell drugs.

            While Aldridge and Williams were driving around, they
     received a call on Pena’s phone from [Decedent]. Williams
     answered it and Aldridge recognized [Decedent’s] voice and
     heard [Decedent] yelling at Williams - he thinks because
     Williams and not Pena answered the phone. Williams hung up;
     [Decedent] called back and started yelling again and Williams
     hung up again. Williams was laughing throughout these two
     calls. [Decedent] called back a third time and Williams put him
     on speakerphone. Aldridge heard a part of the conversation
     during which [Decedent] told Williams to bow down the next
     time they saw each other.           Aldridge thought this was
     disrespectful and believed that Williams also thought it was
     disrespectful as Williams’[s] attitude changed following that
     comment. [Decedent] also threatened to beat up or shoot
     Williams but per Aldridge, Williams did not seem to take those
     threats seriously because he just giggled at them.

           [Appellant] called looking for drugs and a ride home while
     Aldridge and Williams were driving around and while [Appellant]
     was in the car, [Decedent] called again and told them to meet
     him at 15th Street.           Aldridge interpreted this as a
     threat/invitation to fight. Aldridge asked Williams if he wanted
     to fight [Decedent,] and Williams did[,] so Aldridge drove them
     there. Aldridge filled [Appellant] in on what was going on and
     [Appellant] said he was fine fighting [Decedent]. Aldridge did
     not know that Williams and [Appellant] both had guns.




                                   -3-
J-S55038-17


            They drove to 15th [Street] but were unable to find a
     parking spot so drove through an alley and parked on 14th
     Street. Aldridge saw [Decedent] getting out of an SUV when
     they drove by, but did not see who was driving the vehicle. The
     three of them walked up the alley towards 15th when they saw
     [Decedent] standing there and Aldridge saw a reflection of light
     off what he believed was a gun. Williams yelled “gun” and
     Aldridge turned and started walking back towards his car.
     Aldridge heard a single shot and then a volley of shots from
     behind him and glancing back saw [Appellant] and Williams
     shooting back at [Decedent]. [Appellant] and Williams followed
     him to the car and they got in[.]           Once inside the car,
     [Appellant] made a comment to the effect of “I turned the beam
     on and I hit him.” Then they drove to pick up Aldridge’s friend
     Chave and drop [Appellant] off. Aldridge heard from [Appellant]
     that [Decedent] had stolen one of his drug customers. Aldridge
     had no intent to kill [Decedent] that day, nor had any
     conversation taken place between him, Williams, and [Appellant]
     that led him to believe they intended to kill him.

           [Appellant] himself testified at trial. In 2014, he was a
     drug dealer and user. In May of that year he was robbed so he
     acquired a .40 caliber handgun from one of his clients. In
     August, he purchased a laser sight while with Williams, Pena and
     another acquaintance.

           On the night in question, [Appellant] called Pena for a ride,
     but Aldridge answered the phone. Aldridge and Williams arrived
     shortly thereafter, picked him up, and drove to State and
     Apricot. Williams told him they were going to 15th Street, but
     they ended up driving straight to 14th Street. They stopped and
     Williams asked [Appellant] to walk with him.           [Appellant]
     thought they were going to sell drugs to a house on that street
     where he had sold before. As they walked up over the hill, they
     saw a man with a truck, pointing a gun. [Appellant] heard
     Williams say something, and [Appellant] ran towards a red car.
     They used a PT Cruiser parked on a parking pad in Apricot Alley,
     but across 15th Street from the Explorer, which was facing the
     same direction as the Explorer[,] for cover.

           [Appellant] heard multiple gun shots and with his eyes
     closed, he reached above the PT Cruiser and fired four to five
     shots over top of his head. Once he opened his eyes, he saw



                                    -4-
J-S55038-17


     Williams running back down the alley and he followed. His gun
     rebounded on the first shot and upon returning to the car, he
     discovered his laser sight had fallen off. Williams and Aldridge
     dropped [Appellant] off a few blocks away because he did not
     want to be with them anymore.

           Later that night, [Appellant] found out that [Decedent] had
     been shot and killed on Apricot Alley. [Appellant] did not tell
     anyone about his involvement and returned the gun to person he
     had gotten it [from]. He asked his client about possibly burning
     the gun and so they did try to do that. [Appellant] expressed
     remorse and apologized to [Decedent’s] family while on the
     stand.

           [Appellant] acknowledged knowing Williams, but denied
     that he ever called Williams for help or back up that day. He
     denied knowing [Decedent] well enough to have any sort of
     problem with him and denied that this shooting was related to
     drugs or stealing customers. [Appellant] acknowledged that he
     made no attempt to leave the alley prior to shooting his gun, but
     said it was because he was scared since other people were
     shooting.

            Jacquie Williams (“Jacquie”), a friend of Williams[], called
     him that night just to check in. During the call she mentioned
     reading about [Decedent]’s death. Later that evening, Williams
     came over and they talked about [Decedent’s] death. Williams
     told her that he had gone over to fight [Decedent] since
     [Decedent] [w]as being disrespectful and provoking him to fight.
     Williams told Jacquie that [Decedent] had called him “a nut ass
     young bull.” Williams also told her that he did not have a gun,
     but was there just for a fistfight. After Williams left, Jacquie
     called [Appellant] to ask what had happened. During that call[],
     Jacquie testified that [Appellant] said he shot [Decedent] for
     stealing his client. He told her that they walked up the alleyway
     and saw [Decedent] standing there with a gun so he started
     shooting and using his laser [sight], hit [Decedent]. Jacquie also
     testified that for about two weeks prior to this, [Appellant] was
     complaining about [Decedent’s] stealing a client and [said] that
     he was looking for [Decedent]; however, she did not tell the
     police this in her prior statement.




                                    -5-
J-S55038-17


              Office Maurer responded to the scene and found
        [Decedent] lying on his back near the driver’s side rear tire of
        the SUV underneath a street light. Cuff approached Officer
        Barrelet, another responder, and informed her that he had a gun
        that he had taken off of [Decedent’s] body. When Officer
        Barrelet secured the gun, a .380, she noticed that it was not
        warm and she did not notice any odor that suggest it might have
        been recently fired. The gun could hold a maximum of seven
        bullets but there were only 5 bullets when she checked the gun.

              As part of his duties, Investigator Kimmick processes crime
        scenes and evidence. He created a crime scene diagram after he
        responded to the scene. The crime scene showed that near the
        Ford Explorer were three projectiles. Further, surrounding the
        PT Cruiser, he found 13 .40 caliber cartridge cases. In a semi-
        automatic gun, the cartridge case is ejected out of the side of
        the gun, usually to the right. In examining the Ford Explorer,
        Investigator Kimmick found that more bullets hit the passenger
        side than the driver’s side. His examination of the PT Cruiser
        revealed a bullet hole in the front windshield and two defects on
        the roof. All of the damage to the PT Cruiser was to the front of
        the vehicle. He did not find any evidence of bullet strikes to any
        area facing the front of the PT Cruiser either. [Decedent’s]
        hands were not tested for gunshot residue.

               A ballistics expert determined that the .40 caliber
        cartridges came from two separate .40 caliber guns. Further, he
        testified that a .38 caliber gun would not be able to discharge a
        .40 caliber bullet.

              Det. John O’Connor interviewed Williams after he was
        picked up. Williams was read his Miranda[1] rights and Williams
        agreed to give a statement without a lawyer. Williams told Det.
        O’Connor that he went up the alley with someone but he was not
        the shooter; he did not see a gun on [Decedent] and once the
        other person started firing a pistol he fled back to the car.
        Williams confirmed that there had been a series of phone calls
        between him and [Decedent] that day.

Trial Court Opinion, 2/14/2017, at 1-8 (citations omitted).



1
    Miranda v. Arizona, 384 U.S. 436 (1966).


                                      -6-
J-S55038-17


      Upon this evidence, the        jury   convicted Appellant   of voluntary

manslaughter, and the trial court sentenced Appellant as indicated above.

Appellant timely filed a post-sentence motion, and timely filed a notice of

appeal after the motion was denied. Both Appellant and the trial court have

complied with Pa.R.A.P. 1925.       On appeal, Appellant seeks this Court’s

review of the sufficiency of the evidence to sustain his conviction.

Appellant’s Brief at 4.

             A claim challenging the sufficiency of the evidence is a
      question of law. Evidence will be deemed sufficient to support
      the verdict when it establishes each material element of the
      crime charged and the commission thereof by the accused,
      beyond a reasonable doubt. Where the evidence offered to
      support the verdict is in contradiction to the physical facts, in
      contravention to human experience and the laws of nature, then
      the evidence is insufficient as a matter of law. When reviewing a
      sufficiency claim[,] the court is required to view the evidence in
      the light most favorable to the verdict winner giving the
      prosecution the benefit of all reasonable inferences to be drawn
      from the evidence.

Commonwealth v. Ortiz, 160 A.3d 230, 233-34 (Pa. Super. 2017)

(quoting Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000)

(internal citations omitted)).

      The voluntary-manslaughter statute provides as follows.

      (a) General rule.--A person who kills an individual without
      lawful justification commits voluntary manslaughter if at the time
      of the killing he is acting under a sudden and intense passion
      resulting from serious provocation by:

            (1) the individual killed; or




                                      -7-
J-S55038-17


             (2) another whom the actor endeavors to kill, but he
             negligently or accidentally causes the death of the
             individual killed.

      (b) Unreasonable belief killing justifiable.--A person who
      intentionally or knowingly kills an individual commits voluntary
      manslaughter if at the time of the killing he believes the
      circumstances to be such that, if they existed, would justify the
      killing under Chapter 5 of this title (relating to general principles
      of justification), but his belief is unreasonable.

18 Pa.C.S. § 2503.2

       Here, the jury was charged on the elements of murder in the first and

third degrees as well as voluntary manslaughter.        N.T., 5/18-19/2016, at

571-79. “The law in this Commonwealth has always been that a conviction

for voluntary manslaughter will be upheld as long as the evidence is

sufficient   to   show   that   the   elements   of   murder   were    present.”

Commonwealth v. Harner, 546 A.2d 1241, 1242 (Pa. Super. 1988).

      Our Supreme Court’s decision in Commonwealth v. Weston, 749

A.2d 458 (Pa. 2000), is instructive.        The Court offered the following

summary of the evidence offered against Weston in that case.

      Tyrone Weston’s co-conspirator, Le-Le, was involved in an
      argument with Derwin Fowler, the decedent, about selling drugs
      at an abandoned house that the decedent regarded as his


2
  Appellant, the Commonwealth, and the trial court all discuss the sufficiency
of the evidence to establish that Appellant was guilty of imperfect self-
defense under subsection (b) of the statute.       Appellant’s Brief at 16;
Commonwealth’s Brief at 15; Trial Court Opinion, 2/14/2017, at 10-11.
However, the docket indicates that Appellant was convicted for violation of
subsection (a)(1) regarding a killing under intense passion. As we discuss
infra, the evidence was sufficient to sustain Appellant’s conviction under
either subsection.


                                      -8-
J-S55038-17


     territory. The decedent and Le-Le argued outside the house.
     Following the argument, the decedent went inside the house,
     and sat down on a couch with a gun on his lap. Le-Le returned to
     the house with Weston [] at his side. [Weston], armed with a
     gun, entered the house and asked Le-Le, “which one was it?”
     The decedent stood up. Shots rang out and [Weston] was hit in
     the foot. [Weston] and Le-Le then shot the decedent to death.
     The other people at the property were able to get away and
     provided eyewitness testimony regarding the incident.

Id. at 459-60 (footnote omitted).

     Our Supreme Court determined that the evidence was sufficient to

establish that Weston committed voluntary manslaughter.

           The evidence presented at trial established that [Weston]
     went to the location, armed with a gun in order to assist Le-Le,
     who was also armed with a gun. As noted by the trial court, the
     fact that the decedent shot first does not justify [Weston’s]
     shooting the decedent to death after confronting him with a gun.
     … [E]ntering the property of another with a gun in hand to
     revenge a disagreement certainly supports the voluntary
     manslaughter verdict here; and indeed this same evidence could
     have easily supported a verdict of murder in the first degree
     since the intent to kill is plain.

Id. at 462 (citation and internal quotation marks omitted).

     Similarly, the evidence in the instant case, viewed in the light most

favorable to the Commonwealth, establishes that Appellant was angry with

Decedent for stealing one of Appellant’s “fiends” (i.e., users who spend a lot

on drugs, buying daily). N.T., 5/18-19/2016, at 281, 381.       After he was

picked up by Williams and Aldridge, Appellant agreed to go along with them

to fight Decedent.   Id. at 262.    When Appellant and Williams confronted

Decedent in the alley, Appellant himself used his laser sight and shot




                                     -9-
J-S55038-17


Decedent.        Id. at 277.    After Decedent had been killed, Appellant

acknowledged that he shot him for stealing the client. Id. at 380 (“He was

like, yeah, I shot him. He stole my fucking fiend.”).

      As was the evidence in Weston, this evidence in this case is sufficient

to establish that Appellant shot Decedent with malice and the specific intent

to kill, which are the requirements for a first-degree murder conviction.

See, e.g., Commonwealth v. Murray, 83 A.3d 137, 151 (Pa. 2013) (“To

obtain a first-degree [sic] murder conviction, the Commonwealth must

demonstrate that a human being was unlawfully killed, the defendant

perpetrated the killing, and the defendant acted with malice and a specific

intent to kill.” (citation and internal quotation marks omitted)).          Thus, the

jury could have convicted Appellant of first-degree murder.

      Instead,    the   jury   chose     to     convict   Appellant   of    voluntary

manslaughter. Our law allows such a verdict based upon “a combination of

two factors: a realistic appreciation of the humanity of those who sit on our

juries, and the legal concept that voluntary manslaughter is by definition a

lesser offense than murder but one included within a murder indictment.”

Commonwealth v. Penn, 282 A.2d 233, 234 (Pa. 1971).                        We see no

reason to disturb the jury’s verdict.3




3
 Because the evidence supported a finding that Appellant himself murdered
Geter, we need not consider his claim that he was not liable for Geter’s
death as Williams’s accomplice.


                                       - 10 -
J-S55038-17


      We also reject Appellant’s argument that the verdict cannot stand

because     the    Commonwealth’s          evidence     was    “so   unreliable   and/or

contradictory     as    to    make   any    verdict    thereupon     pure    conjecture.”

Appellant’s Brief at 18 (citing Commonwealth v. Karkaria, 625 A.2d 1167

(Pa. 1993)). This is not a case, such as Karkaria or Commonwealth v.

Bennett,     303       A.2d   220,   220     (Pa.     Super.   1973),   in   which   the

Commonwealth’s case was based upon the testimony of a witness whose

testimony was so inconsistent as to be completely irreconcilable, and the

jury would have had to guess which version of the story to believe.

      Rather, the Commonwealth in the instant case provided several

witnesses whose testimony supported the case against Appellant. Although

the witnesses may have given inconsistent statements or had motives or

histories that made their credibility questionable, the jury had the

opportunity to observe the witnesses, to consider the reasons for the

inconsistencies, and to contemplate all of these factors in weighing the

evidence.    The jury did not have to guess what happened, but rather

considered the credibility of each witness and weighed the evidence as a

whole. Thus, we see no reason to deviate from the rule that it is for the jury

to believe all, part, or none of the evidence. See, e.g., Commonwealth v.

Patterson, 940 A.2d 493, 502 (Pa. Super. 2007) (noting that a “mere

conflict in the testimony does not render the evidence insufficient because it

is within the province of the fact finder to determine the weight to be given



                                           - 11 -
J-S55038-17


to the testimony and to believe all, part, or none of the evidence” (citation

omitted)).

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/4/2017




                                   - 12 -